Citation Nr: 0827264	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  91-44 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1954.  He died in May 1991.  The appellant is seeking 
benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office, which, 
in pertinent part, denied DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  

In April 2002, the Board denied the veteran's claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  Following litigation, the 
Court issued an Order dated in April 2005, which remanded the 
appellant's claim for reasons which will be further explained 
herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  



REMAND

The April 2005 Court order indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the April 2002 decision, with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  

Specifically, the April 2005 Court order noted that, although 
the Board found compliance with the notice and assistance 
provisions of the VCAA, the Board failed to adequately 
identify the information necessary to substantiate the claim, 
and to indicate, with requisite specificity, what information 
or evidence is to be provided by VA and the appellant.  The 
Court further noted that there is no evidence of record 
showing that VA ever notified the appellant of who is 
responsible for obtaining the evidence necessary to 
substantiate her claim or that VA requested the appellant 
provide any evidence in her possession that pertains to the 
claim.  The Court essentially determined that VA failed to 
comply with the requirements of the VCAA.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the appellant, through her representative, has 
alleged prejudice by not receiving proper notice as required 
by the VCAA.  Therefore, as noted, VA must rebut the 
presumption of prejudice.  However, the Board finds that 
proceeding with a decision at this time would be prejudicial 
to the appellant because, as noted by the Court, she has not 
been provided full VCAA notice in conjunction with this 
claim.  

In this regard, the Board notes that the unfavorable RO 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  Although the appellant was 
afforded proper VA process and her claim was developed 
extensively, she was never provided content complying notice.  
See Vasquez-Flores v. Peake, 22 Vet. App. 37, 45-6 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board specifically notes that, although it appears the 
appellant had actual knowledge of what information and 
evidence is necessary to substantiate her claim, it is not 
clear that she had actual knowledge of her and VA's 
respective duties for obtaining evidence.  With respect to 
VA's duty to request that the appellant submit evidence 
and/or information in her possession to the AOJ, the Board 
notes that this is no longer required.  See 38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  Therefore, the Board finds a remand is necessary in 
order for the appellant to be provided adequate notice as 
required by the Court, although it is not clear whether the 
appellant will receive any additional benefit therefrom.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To ensure that VA has met its duty to notify the appellant, 
and to ensure full compliance with due process requirements, 
as indicated in the April 2005 Court Order, this case is 
REMANDED for the following development:  

1.	Provide the appellant with VCAA notice under 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and all 
interpreting case law, as required by the Court 
in its decision of April 2005.  E.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	After the development above has been completed, 
reexamine the claims file to determine whether 
any supplementary development is warranted.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the appellant's satisfaction, 
the appellant and her representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


